             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

KENNY HERRON and MARY LOU HERRON,
as Guardians of the Person and Estate of
Cadence Nevaeh McGuire, a minor; MARY LOU
HERRON, Administratrix of the Estates of
Jessica M. McGuire and Brinley M. McGuire, a
minor, and for their Wrongful Deaths; and
CHARLES JEFF GARDNER, Administrator of
the Estate of Nicholas McGuire and for his
Wrongful Death                                              PLAINTIFFS

v.                        No. 3:16-cv-127-DPM

J E PHILLIPS & SONS, INC. and
RICHARD CARL ADAMS                                         DEFENDANTS

                                 ORDER

     Pursuant to General Order 54, the Court authorizes Bruce Brooke,
Dustin Lepkowicz, Perry Ponder, Jay Przybyla, Dr. William Wolters,
Ted Scott, Scott Fergus, Dr. Susan Gibbard, Charles Jeff Gardner, W.
Timothy Hayes, Jr., Taylor B. Davidson, John Bentley, and Lane
VanIngen to bring a cell phone, laptop computer, or personal digital
assistant into the E.C. Gathings Federal Building and U.S. Courthouse
in Jonesboro on 3-14 June 2019 for a trial in this case.
     The following rules apply to this access:

     $     The devices mentioned may not be used to record,
           photograph, or film anyone or anything inside the
          courthouse.

     $    Cell phones and PDAs must be turned off and put away
          when in the courtroom.

     $    Wireless internet components of all electronic devices must
          be deactivated when in the courtroom.

     $    Only counsel, and support staff at counsel table, may use
          laptops in the courtroom.

     $    Before persons with electronic devices are granted entry into
          the courthouse, all devices must be examined by the United
          States Marshals Service or Court Security Personnel. This
          examination includes, but is not limited to, placing the
          device through the electronic screening machines and
          requiring the person possessing the device to turn the power
          to the device off and on.

     $    The United States Marshals Service may further restrict
          electronic devices from entering the building if a threat so
          requires.

     A violation of these rules may result in seizure of the electronic
devices, withdrawal of the privilege to bring an electronic device into
the courthouse, or other sanctions. A violation of the prohibition on
recording, photographing, or filming anyone or anything inside the
courthouse may be punished as contempt of court.




                                 -2-
So Ordered.



              ________________________
              D.P. Marshall Jr.
              United States District Judge

              30 May 2019




              -3-
